UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2012 Commission file number 000-26621 NIC INC. (Exact name of registrant as specified in its charter) Delaware 52-2077581 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 25501 West Valley Parkway, Suite 300, Olathe, Kansas 66061 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (877)234-3468 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer”, “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filero Non-accelerated filero Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso Nox As of April 24, 2012, the number of shares outstanding of the registrant’s common stock, $0.0001 par value per share, was 64,457,687. PART I - FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS NIC INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) thousands except par value amount March 31, 2012 December 31, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Cash restricted for payment of dividend - Trade accounts receivable, net Deferred income taxes, net Prepaid expenses & other current assets Total current assets Property and equipment, net Intangible assets, net Deferred income taxes, net - 83 Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Dividend payable - Other current liabilities Total current liabilities Deferred income taxes, net - Other long-term liabilities Total liabilities Commitments and contingencies (Notes 1, 2 and 5) - - Stockholders' equity: Common stock, $0.0001 par, 200,000 shares authorized, 64,458 and 64,178 shares issued and outstanding 6 6 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying Notes to Unaudited Consolidated Financial Statements are an integral part of these statements. 2 NIC INC. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) thousands except per share amounts Three months ended March 31, Revenues: Portal revenues $ $ Software & services revenues Total revenues Operating expenses: Cost of portal revenues, exclusive of depreciation & amortization Cost of software & services revenues, exclusive of depreciation & amortization Selling & administrative Amortization of acquisition-related intangible assets 81 81 Depreciation & amortization Total operating expenses Operating income Other income (expense), net (1
